Citation Nr: 0318444	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO. 

The case was remanded by the Board to the RO in October 2002 
to afford the veteran an opportunity to appear for a personal 
hearing.  

The veteran thereafter testified at a videoconference hearing 
with the undersigned Veterans Law Judge in February 2003.  



REMAND

In a January 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective on the date of the grant of service connection.  
The veteran timely appealed the initial 30 percent rating 
assigned for the service-connected PTSD.  

The veteran asserts that his disorder is manifested by 
obsessional rituals which warrant a higher rating.  In 
addition, he maintains that the frequency of his panic 
attacks and nightmares also qualify him for a higher rating.  

Finally, he contends that his disturbance of mood, suicidal 
ideation and inability to obtain or maintain effective 
relationships warrant a rating in excess of 30 percent.  

The Board notes that, at the time of the initial rating, the 
veteran was employed at a coal company.  At his personal 
hearing, the veteran testified that he had been laid off for 
about a year.  

The VA outpatient treatment records note that the veteran 
maintains that being unemployed had caused his PTSD symptoms 
to increase in severity.  The Board notes that the last VA 
examination was in February 2002 when the examiner noted that 
the veteran was employed at that time.  

In light of the veteran's assertions that his PTSD symptoms 
have increased in severity since he has been unemployed, the 
veteran should be afforded another examination to determine 
the current severity of the service-connected PTSD.  

The Board also notes that the veteran submitted VA outpatient 
treatment records to the Board at the time of the personal 
hearing.  These records have not yet been reviewed by the RO.  

The Board noted that there had been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3rd 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board could not consider evidence in the first 
instance and that all of the evidence must be reviewed by the 
RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  Thus, this case must also 
be remanded so the RO can review the additional evidence of 
record.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current extent of the 
service-connected PTSD.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

2.  In light of the Federal Circuit's 
decision in Disabled Am. Veterans v. 
Sec'y. of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record at the time of the personal hearing 
in February 2003.  The RO in this regard 
must ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
is completed.  

3.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claim.  Any indicated 
development should be undertaken.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


